Title: Enclosure: Prospectus for Transactions of the Historical and Literary Committee of the American Philosophical Society, [ca. 9 June 1818]
From: Small, Abraham
To: 


            
              ca. 9 June 1818
            
            IN THE PRESS,
            AND WILL BE PUBLISHED IN THE COURSE OF THE PRESENT YEAR,
            By Abraham Small, No. 112 Chesnut Street, Philadelphia,
            TRANSACTIONS
            OF THE
             Historical and Literary Committee of the American Philosophical Society,
            Held at Philadelphia for promoting Useful Knowledge.
            VOL. I.
            
            
            About three years ago a permanent Committee of the American Philosophical Society was established, for the special purpose of promoting Historical Knowledge and General Literature. From the first moment of their institution, this Committee have been assiduously engaged in preparing and collecting memoirs, original letters, state papers, and others documents, to serve as materials for the History of the  United States and of the State of  Pennsylvania, and they have already on hand as much as will make up several interesting volumes, which they mean to publish successively, together with the results of their future labours and researches, for the information of their fellow-citizens, and the dissemination of Useful Knowledge.
            
            Although this Publication, from its nature, will be essentially miscellaneous, the Publisher understands that the Committee have determined to dedicate each of their volumes, as much as possible, to a particular branch of the General Subject. For this reason, the volume now about to be published, will be composed entirely of matter relating to the Indian Nations of this part of North America. These Aborigines of our Country are fast decreasing in numbers, and will in time either be amalgamated with us by civilisation, or otherwise disappear by the operation of causes which cannot be controlled; we should, therefore, avail ourselves of all the opportunities which we now have, of becoming more intimately acquainted with the manners, customs, languages, and with every thing that relates to a People, who, for so many centuries before us, possessed the whole of the country which we inhabit.
            
            The volume we are now about to present to the Public, will consist of:
            
            No. I.—An Historical Account of the Indian Nations who once inhabited Pennsylvania and the neighbouring States; by the Reverend John Heckewelder, of Bethlehem, a Member of the Historical Committee, and for many years a Missionary of the Society of the United Brethren among the Lenni Lenape, or Delaware Indians.
            
            This Historical Account will form the greatest part of the present volume, which will consist of 450 to 500 pages octavo. The Author, by a residence of between 30 and 40 years among the Indians, has had the opportunity of acquiring a perfect knowledge of their manners, customs, habits, and language; and the Publisher thinks he may safely assert that his work will be found highly curious and interesting. It is divided into chapters, and contains not only an account of the traditions of these People respecting their own history before and since the arrival of the Europeans on this Continent, but the fullest details that have ever been given on the subject of their Religion, Education, Manners, Character, Usages, Opinions, and Habits;—the whole illustrated by a great number of Characteristic Anecdotes.
            
            Much as has already been written on the subject of the Indian Nations of America, it will be found, from the perusal of Mr. Heckewelder’s work, that much yet remains to be known respecting them. The Indians are here exhibited in a new and interesting point of view—such as they were before they became contaminated by European vices.
            
            No. II.—A Correspondence between the Rev. Mr. Heckewelder and the Secretary of the Historical Committee, on the Subject of Indian Languages, chiefly in respect of their grammatical forms and constructions, which are now known to differ essentially from those of the Languages of the Old World, and form a new and interesting Subject of Metaphysical Disquisition.
            
            No. III.—A Grammar of the Language of the Lenni Lenape, or Delaware Indians. Translated from the German MS. of the late Rev. David Zeisberger. The Historical Committee, in their late Report to the Philosophical Society, printed in the first volume of the Philosophical Transactions, New Series, give it as their opinion, “That it is the most complete Grammar that they have ever seen of any of those languages which are called barbarous.” It is indispensably necessary to elucidate the Correspondence which precedes it.
            
            The Publisher having undertaken to print this volume at his own risk, on its success will greatly depend the future exertions of the Historical Committee for the benefit of their fellow-citizens. They do not wish to derive any profit from their labours, but they have not the means of publishing at their own expense. The Printer, who has solely relied on the taste and discernment of an enlightened Public, not less than on their patriotism, ventures to hope that he will be supported in this undertaking by all the friends of learning and the well-wishers to the literary reputation of their country.
            
            ☞The Price will be $3 50 in Boards.
          